           Case 1:20-cv-04935-VEC Document 27 Filed 09/29/20 Page          USDC1SDNY
                                                                                  of 1
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 09/29/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 HENRY FRANKLIN, on behalf of himself and                       :
 others similarly situated,                                     :
                                                                :
                                              Plaintiff,        : 20-cv-4935 (VEC)
                                                                :
                            -against-                           :      ORDER
                                                                :
 WHOLE FOODS MARKET GROUP, INC. AND :
 AMAZON.COM, INC.,                                              :
                                                                :
                                              Defendants. X
 --------------------------------------------------------------

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 26, 2020, Plaintiff filed a complaint, Dkt. 1;

        WHEREAS on September 4, 2020, Defendants filed a motion to dismiss, Dkt. 18; and

        WHEREAS on September 25, 2020, Plaintiff filed a first amended complaint, Dkt. 24;

        IT IS HEREBY ORDERED THAT Plaintiff is to file a redlined version of its amended

complaint, comparing the amended complaint to the original complaint, by no later than

Wednesday, September 30, 2020. Filing a redlined version of an amended pleading is required

by Individual Practice Rule 4(E)(i).

        IT IS FURTHER ORDERED THAT Defendants’ motion to dismiss is hereby denied as

moot.

        The Court of Court is respectfully requested to terminate docket entry 18.



SO ORDERED.
                                                         __________________________
Date: September 29, 2020                                    VALERIE CAPRONI
      New York, New York                                  United States District Judge
